                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DAVARIUS LAVALLE RIGGINS,

          Plaintiff,                                                     ORDER
    v.
                                                                Case No. 19-cv-1059-jdp
 DAVID HYLAND, et al.,

          Defendants.


         On February 11, 2020, I assessed plaintiff Davarius Lavalle Riggins a $2.50 initial

partial payment of the $350.00 fee for filing this case, which was due by March 3, 2020. Dkt.

6. Plaintiff has filed a motion to waive the initial partial payment indicating plaintiff no longer

has help from family members to provide plaintiff with money to make the initial partial

payment. Dkt. 7. From the motion plaintiff submitted, it appears that plaintiff presently has

no means with which to pay the filing fee or to make an initial partial payment. Under these

circumstances, the court will grant plaintiff’s motion for leave to proceed without prepayment

of the filing fee, but will not assess an initial partial filing fee. Even if this court ultimately

determines that plaintiff’s complaint cannot go forward, plaintiff is advised that the full $350

filing fee for indigent litigants remains plaintiff’s obligation. See 28 U.S.C. § 1915(b)(2).

         Because plaintiff is an inmate, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
                                            ORDER

       IT IS ORDERED that,

       1.      The motion filed by plaintiff Davarius Lavalle Riggins for leave to proceed

without prepayment of the filing fee is GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once the

screening process is complete, a separate order will issue.




               Entered this 9th day of March, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
